Citation Nr: 0103797	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  00-00 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran had active military service from May 1969 to 
January 1972.  He has been represented throughout his appeal 
by the North Carolina Division of Veterans Affairs.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
RO, which denied the veteran's claim for an increased rating 
for his service-connected PTSD. 

On August 1, 2000, the veteran and his wife appeared in 
Winston-Salem, North Carolina for a videoconference hearing 
before the undersigned Acting Member of the Board in lieu of 
a Travel Board hearing.  38 C.F.R. § 20.700(e) (2000).  A 
transcript of the hearing is of record.  



REMAND

The veteran essentially contends that the present 50 percent 
disability rating does not accurately reflect the current 
severity of his service-connected PTSD.  Specifically, the 
veteran asserts that the PTSD produces constant depression, 
auditory hallucinations, recurrent nightmares, flashbacks, 
anxiety, difficulty sleeping, startle response, daily panic 
attacks and social withdrawal, which severely impair his 
ability to work.  The veteran points out that he was 
receiving Social Security disability benefits as a result of 
his PTSD.  Therefore, it is argued, the December 1998 
examination report reflects an inaccurate and flawed 
examination by the VA examiner who incorrectly described the 
veteran as a "black" male although the veteran is 
Caucasian.  At his personal hearing in August 2000, the 
veteran testified that he was currently experiencing symptoms 
of depression, decreased sleep as a result of recurrent 
nightmares, nervousness, startle response and social 
withdrawal.  The veteran indicated that he had not been 
gainfully employed since 1984.  

After careful review of the evidentiary record, the Board 
finds that the last VA examination performed in December 1998 
is inadequate for rating purposes.  Significantly, the 
medical evidence of record contains conflicting information 
regarding the extent of the veteran's psychiatric disability 
and raises certain questions about the application of the new 
rating criteria, see 38 C.F.R. § 4.130 (2000) (effective from 
November 7, 1996), especially the extent to which service-
connected PTSD affects the veteran's employability.  

A VA discharge summary dated in January 1994 reflects that 
the veteran was admitted to the hospital because of 
depression and homicidal ideation against his mother-in-law.  
It was noted that he was last hospitalized over one year 
earlier after a suicide attempt.  He was admitted on close 
observation.  He was given Ativan for agitation and 
detoxification; he did not need formal detoxification and had 
no significant withdrawal symptoms.  The discharge diagnoses 
were alcohol dependence, continuous, PTSD and cannabis abuse, 
episodic.  The attending physician noted that the veteran was 
possibly employable after lengthy therapeutic intervention, 
but he was not employable at the time of his discharge.  

The veteran was afforded a VA psychiatric examination in 
December 1998, at which time it was noted that he denied 
feeling depressed, suicidal or homicidal.  It was also noted 
that the veteran did not hear voices.  On mental status 
examination, the veteran maintained good eye contact.  His 
speech was coherent, with normal rate and volume.  His mood 
and affect were neutral.  Thought content showed no 
delusional thinking nor any suicidal or homicidal thoughts.  
He had no panic attacks.  He did have evidence of frequent 
recollections of past traumatic experiences in the form of 
nightmares and flashbacks.  His insight and judgment were 
fair.  His memory for immediate and remote events was intact.  
He denied hallucinations.  The examiner diagnosed the veteran 
to have chronic PTSD, delayed.  He was assigned a Global 
Assessment of Functioning (GAF) score of 65.  The examiner 
remarked that the veteran was a 47-year-old "black" male 
who had a tour of Vietnam service during which he was exposed 
to traumatic events; he subsequently developed symptoms of 
PTSD.  The examiner noted that the veteran had lost interest 
in many activities; however, he also stated that the veteran 
was able to perform his basic activities of daily living 
independently.  

Received in August 1999 was a copy of a questionnaire 
completed by the veteran prior to his examination in December 
1998.  In that questionnaire, the veteran reported being 
easily startled and having panic attacks on a daily basis.  
The veteran also reported experiencing delusions, 
hallucinations and suicidal ideations.  The veteran further 
noted that he was unable to participate in any social 
activities because he is unable to be around people without 
extreme anxiety and nervousness; he also noted that he was 
unemployed as a result of his mental disorder.  

Private treatment reports dated from June 1999 to October 
1999 reflect that the veteran was seen in June 1999 after his 
fourth driving while intoxicated offense.  He completed his 
substance abuse assessment and had been ordered to complete 
40 hours of substance abuse as well as individual or group 
therapy.  It was noted that the veteran was not employed and 
was being treated for PTSD, but he was not taking any 
medications.  He was both cooperative and friendly during the 
interview.  His thought processes were coherent and organized 
and he experienced no obsessions or compulsions, no 
hallucinations or delusions, and he was not suicidal or 
homicidal.  His affect was slightly flat and blunted and he 
appeared depressed.  The pertinent diagnoses were alcohol 
dependence, in full remission; PTSD; dysthymia; and nicotine 
dependence.  He was assigned a GAF score of 33.  It is not 
clear from the record what psychiatric symptomatology was due 
to PTSD and what was related to other disabilities he may 
have (including alcohol dependence and dysthymia).  
Similarly, the record is conflicting on the nature and 
severity of the veteran's symptoms.  

As the medical evidence contains several diagnoses, and the 
most recent VA examination report contains inaccurate 
information and is inadequate to determine to what extent the 
service-connected PTSD affects the veteran's employment, the 
Board feels that another examination is warranted in order to 
reconcile the apparent conflict between certain findings and 
conclusions of record.  A new examination is also warranted 
to address the current severity of the veteran's PTSD as well 
as a current GAF score and to relate the veteran's current 
level of functioning to his PTSD or to other sources as 
appropriate.  

We recognize that the scheduling of a new examination will 
entail a delay in the final disposition of this appeal.  
Although he has been previously examined for VA purposes, we 
emphasize to the veteran the importance of a new examination 
to ensure adequate clinical findings to which to apply the 
rating criteria.  The veteran is hereby advised that a 
failure to report, without good cause, for an examination 
scheduled in connection with a claim for an increased rating 
shall result in denial of that claim.  38 C.F.R. § 3.655 
(2000).  

The Board notes that very recent changes in law have amended 
the requirements as to VA's development efforts in this and 
other pending cases.  The United States Congress has recently 
passed, and the President has signed into law, legislation 
which, in pertinent part, modified and clarified VA's duty to 
assist a claimant in evidentiary development.  See the 
Veterans Claims Assistance Act of 2000, Public Law No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000).  In addition, the 
Veterans Benefits Administration (VBA) has issued Fast Letter 
00-87 (Nov. 17, 2000), and Fast Letter 00-92 (Dec. 13, 2000), 
providing interim guidance for claims processing until such 
time as regulations implementing the new statute are in 
place.  We are confident that, on remand, the RO will satisfy 
the obligations imposed by the new law and VBA guidance.  

In view of the foregoing, this case is hereby REMANDED to the 
RO for the following development:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment as to 
any VA and/or non-VA health care 
providers who have treated him for PTSD 
since December 1998.  After obtaining 
the appropriate signed authorizations 
for release of information from the 
veteran, if needed, the RO should 
contact each physician, hospital, or 
treatment center, and request that they 
provide copies of all treatment records 
or reports pertaining to the veteran.  
If private treatment is reported and 
those records are not supplied by the 
providers, the veteran and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. 
§ 3.159(c).  

2.  The veteran should be afforded a VA 
psychiatric examination, to determine 
the current severity of his service-
connected PTSD.  All necessary tests and 
studies should be accomplished, and all 
clinical manifestations should be 
reported in detail.  A social, 
educational and work history should be 
obtained.  The claims folder must be 
made available to the examiner, and the 
examiner should report whether the 
claims folder was indeed available and 
reviewed.  

a.  All indicated tests must be 
conducted, and the findings of the 
examiner must address the presence or 
absence of the manifestations described 
in the rating criteria with respect to 
impairment due to PTSD.

b.  The examiner should report a 
multiaxial diagnosis identifying all 
current mental disorders and offer an 
opinion as to the extent to which the 
veteran's service-connected PTSD, 
exclusive of any other mental 
disability, interferes with his ability 
to establish and maintain relationships, 
and causes any reduction in his 
initiative, efficiency, flexibility, and 
reliability levels.

c.  The examiner should also provide an 
opinion as to the extent to which PTSD 
causes occupational and social 
impairment with reduced reliability and 
productivity due to such symptoms as: 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; impairment of short- and long-
term memory (e.g., retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances 
of motivation and mood; and difficulty 
in establishing and maintaining 
effective work and social relationships.  
Moreover, it should be noted whether 
there is occupational and social 
impairment with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking, or mood, 
due to such symptoms as suicidal 
ideation; obsessional rituals which 
interfere with routine activities; 
speech intermittently illogical, 
obscure, or irrelevant; near-continuous 
panic or depression affecting the 
ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a work-
like setting); and an inability to 
establish and maintain effective 
relationships.

d.  Finally, the examiner should assess 
the degree of social and industrial 
impairment due to PTSD, should assign a 
numerical score on the GAF Scale and 
include an explanation of the numerical 
score assigned, and should estimate, if 
feasible, the proportion of the global 
disability which is attributable to PTSD 
alone.  The examiner should offer an 
opinion as to whether the veteran's 
service-connected PTSD renders him 
unemployable, given his education and 
work experience.  A complete rationale 
should be given for all opinions and 
conclusions expressed.  

3.  Then, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
completed.  If any development is 
incomplete, appropriate corrective 
action should be taken.  Specific 
attention is directed to the examination 
report.  If the examination report does 
not include fully detailed descriptions 
of all test reports, special studies or 
opinions requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2000); see also Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  The RO must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  For 
further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letters 00-87 (November 17, 2000), 00-92 
(December 13, 2000), and 01-02 (January 
9, 2001), as well as any pertinent 
formal or informal guidance that is 
subsequently provided by VA, including, 
among other things, final regulations 
and General Counsel precedent opinions.  
Any binding and pertinent Court 
decisions that are subsequently issued 
also should be considered.

5.  Thereafter, the RO should 
readjudicate the veteran's claim for an 
increased rating for PTSD.  If the 
determination remains unfavorable to the 
veteran in any way, he and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which includes a summary of 
additional evidence submitted and any 
additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  The veteran and 
his representative should be afforded 
the opportunity to respond thereto.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




